DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 4-5, 13-15, 17-18, 21-24, and 26-30 have been cancelled.

Election/Restrictions
Applicant's election with traverse of Group II, claims 1-12, 16, 19-20, and 25, in the reply filed on 3/25/2021 is acknowledged.  The traversal is on the ground(s) that the claims do not lack unity of invention and share a technical feature that is a contribution over the prior art.  This is not found persuasive because prior art can be applied against the asserted special technical feature of the mutated TIMP-2 polypeptide.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  As prior art can be applied, the mutated TIMP-2 polypeptide as claimed is not a special technical feature.  In addition, Groups III and IV are also directed to antibodies that do not correspond to the argued special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3, 6-9, and 31-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/25/2021.


Specification
The disclosure is objected to because of the following informalities: 
When an application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 2422.03(I).  The sequence listing submitted 12/28/2018 by EFS-Web was not accompanied by an amendment to the specification that incorporates by reference the material in the ASCII text file.  

In addition, paragraph [0026] of the specification contains an error in identifying SEQ ID NO: 1 as corresponding to the sequence for TIMP-2.   SEQ ID NO: 1 corresponds to the sequence for TIMP-2.  SEQ ID NO: 2 corresponds to the sequence for TIMP-1.  See paragraph [0040] and Figure 6a.

	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 10 recites a “phosphomimetic of phosphorylated tyrosine.”  While paragraph [0005] of the specification discloses that the T90E mutation is a phosphomimetic mutation and paragraph [0089] of the specification discloses that Y62/Y90E/Y165E is a phosphomimetic mutant, the specification does not appear to provide a limiting definition of those amino acids that meet this limitation.  The metes and bounds of the claims cannot be determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vijayendran et al. (U.S. Patent Application Publication 2016/0297893).

Alanine scanning mutagenesis of human TIMP-2 would include mutating each amino acid position, including each of Y62, Y90, and Y165.  Assaying the mutated proteins for function as disclosed by Vijayendran et al. would use the mutated TIMP-2 protein in a suitable carrier.  Alanine is an amino acid that is non-phosphorylateable. 
Vijayendran et al anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. (2001, of record) in view of Miyazaki et al. (U.S. Patent No. 6,534,635).
Williamson et al. discloses mutating position 36 of human TIMP-2 from tyrosine (Y) to phenylalanine (F), glycine (G), or tryptophan (W). Amino acid 36 of Williamson et al. corresponds to amino acid position 62 of SEQ ID NO: 1. See at least abstract; sections on site directed mutagenesis and protein production on page 32966; and Table 1.  The construct of Williamson et al. used only the N-terminal portion of human TIMP-2 (i.e. N-TIMP-2) and not the full length TIMP-2 sequence.
	Miyazaki et al. discloses the full-length and mature sequence of human TIMP-2.  The protein can be produced recombinantly.  Pharmaceutical compositions are disclosed.  See at least SEQ ID NO: 2; column 6, lines 47-58; column 7, lines 1-6; and column 8, lines 33-48.
	Instant SEQ ID NO: 1 corresponds to full-length (including signal sequence) human TIMP-2.  Instant SEQ ID NO: 1 corresponds to SEQ ID NO: 2 of Miyazaki et al.  It would have been obvious to mutate Y62 of SEQ ID NO: 2 of Miyazaki et al. to tyrosine (Y) to phenylalanine (F), glycine (G), or tryptophan (W) as suggested by Williamson et al.  Again, Y36 of Williamson et al. corresponds to instant amino acid position Y62.  One would have been motivated to do so in order to evaluate any changes in binding of the mutated TIMP-2 to matrix metalloproteinases (MMPs).
	SEQ ID NO: 2 of Miyazaki et al. has at least 95% homology to instant SEQ ID NO: 1.  Instant claim 10 recites that the tyrosine at one or more of positions 62, 90, and 165 is mutated and recited that the amino acid substituted is an amino acid that is non-phosphorylateable or that is a phosphomimetic of phosphorylated tyrosine.  As such, the single Y36 (i.e. Y62) mutation suggested by Williamson is sufficient to meet the claims.  The F (see in particular instant claim 11 and instant claim 16, part i)), G, and W substitutions are substitutions within those permitted by the instant claims.
.

Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose or suggest mutating Y90 of SEQ ID NO: 1 to F alone (claim 19) or in combination with the mutations recited in claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

mpa